Exhibit 10.1



 
COOPERATION AGREEMENT
 
This Cooperation Agreement (this “Agreement”) is made and entered into as of
July 26, 2019, by and among Build-A-Bear Workshop, Inc., a Delaware corporation
(the “Company”), and the entities and natural persons set forth on the signature
page hereto (collectively, “Investor”) (each of the Company and Investor, a
“Party” to this Agreement, and collectively, the “Parties”).
 

RECITALS

 
WHEREAS, the Company and Investor have been having certain discussions relating
to the Company’s business and strategic plans;
 

WHEREAS, as of the date hereof, Investor is deemed to beneficially own, in the
aggregate, 1,459,423 shares of the Company’s common stock, $0.01 par value per
share (the “Company Common Stock”), which represents approximately nine and
six-tenths percent (9.6%) of the Company Common Stock issued and outstanding on
the date hereof; and
 
WHEREAS, as of the date hereof, the Company and Investor have determined that it
is in their respective best interests to come to an agreement to modify the
composition of the Company’s board of directors (the “Board”) and as to certain
other matters, as provided herein.
 
NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants and agreements contained herein, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties, intending to be legally bound hereby, agree as follows:
 
1.
Board Matters and Related Agreements.

 
(a)            New Investor Director. Promptly following the execution of this
Agreement, the Company hereby agrees to cause the Board and all applicable
committees thereof to take all necessary actions to (i) appoint David L. Kanen
(the “New Investor Director”), as a Class II director of the Company to serve
until the Company’s 2021 annual meeting of stockholders (the “2021 Annual
Meeting”), and (ii) simultaneously therewith, increase the size of the Board to
eight (8) members. The Board, based on information provided by Investor and the
New Investor Director, has determined that the New Investor Director would (i)
qualify as an “independent director” under the applicable rules of the New York
Stock Exchange (“NYSE”) and the rules and regulations of the U.S. Securities and
Exchange Commission (the “SEC”) and (ii) satisfy the guidelines and policies
with respect to service on the Board applicable to all non-management directors
(including the requirements set forth in clauses (iii)-(iv) of Section 1(c)
hereof).
 
(b)            Committees. Subject to the Company’s Corporate Governance
Guidelines (the “Corporate Governance Guidelines”), NYSE rules and applicable
laws, the Company agrees to consider in good faith the appointment of the New
Investor Director to an appropriate committee or committees of the Board in the
ordinary course of business.
 
(c)            Additional Agreements.
 
(i) Investor agrees that Investor will cause its controlled Affiliates and
Associates to comply with the terms of this Agreement and shall be responsible
for any breach of this Agreement by any such controlled Affiliate or Associate.
As used in this Agreement, the terms “Affiliate” and “Associate” shall have the
respective meanings set forth in Rule 12b-2 promulgated by the SEC under the
Securities Exchange Act of 1934, as amended, or the rules or regulations
promulgated thereunder (the “Exchange Act”), and shall include all persons or
entities that at any time during the term of this Agreement become Affiliates or
Associates of any person or entity referred to in this Agreement.



--------------------------------------------------------------------------------



(ii) Investor agrees that, at each annual or special meeting of stockholders
held during the Standstill Period (as hereinafter defined), Investor will (x) be
present for quorum purposes and (y) except in connection with any Extraordinary
Transaction (as hereinafter defined), (1) vote or cause to be voted all shares
of the Company Common Stock beneficially owned, or deemed beneficially owned (as
determined under Rule 13d-3 promulgated under the Exchange Act), by Investor at
such meeting in favor of the slate of directors nominated by the Board and
against the removal of any member of the Board and (2) vote in accordance with
the Board’s recommendation with respect to any other proposal presented at such
annual or special meeting of the Company’s stockholders, including, but not
limited to, any advisory proposal on executive compensation.


(iii) Prior to the date hereof, the New Investor Director has delivered to the
Company an executed irrevocable resignation letter as a director pursuant to
which the New Investor Director agrees to resign from the Board and all
applicable committees thereof if (A) at any time during the Standstill Period,
Investor’s aggregate beneficial ownership (as determined under Rule 13d-3
promulgated under the Exchange Act) of the Company Common Stock decreases to
less than six percent (6.0%) of the then-outstanding Company Common Stock or (B)
the New Investor Director accepts a directorship which would cause him to serve
on the boards of directors of more than two (2) public companies in addition to
the Board. The New Investor Director’s irrevocable resignation made pursuant to
this clause (iii) of this Section 1(c) shall not be effective until the Board
shall have accepted such resignation, which acceptance shall be made within the
sole and absolute discretion of the Board.


(iv) Prior to the date hereof, the New Investor Director has delivered to the
Company (A) a fully completed copy of the Company’s standard director and
officer questionnaire and other reasonable and customary director onboarding
documentation required by the Company’s written policies and procedures of
non-management directors in connection with the appointment or election of new
Board members; (B) a written acknowledgement in substantially the form entered
into by the other directors of the Company that the New Investor Director agrees
to be bound by all current policies, codes and guidelines applicable to
directors of the Company, including, without limitation, the Company’s Business
Conduct Policy and any related person transaction policy (and further agrees to
the recusal provisions set forth in Section 1(c)(v) herein); and (C) a written
waiver of the right to receive any compensation from the Company for service as
an independent director of the Company; provided, however, that the Company
shall reimburse the New Investor Director for expenses he incurs for the purpose
of attending meetings of the Board or any committee thereof to the extent such
expenses are reimbursable under the Company’s Corporate Travel and Expense
Reimbursement Policy. Each of the Company and Investor agrees that the New
Investor Director shall (x) be indemnified by the Company in the same manner as
all other non-management directors of the Company (including entering into the
Company’s customary indemnification agreement), (y) receive the benefit of
customary directors’ and officers’ liability insurance coverage in accordance
with the terms of any such insurance policy and (z) comply with the Corporate
Governance Guidelines.


(v) Investor agrees that the Board or any committee thereof, in the exercise of
its fiduciary duties, may recuse the New Investor Director from the portion of
any Board or committee meeting at which the Board or any such committee is
evaluating and/or taking action with respect to (A) Investor’s ownership of
Company Common Stock, (B) the exercise of any of the Company’s rights or
enforcement of any of the obligations under this Agreement, (C) any action taken
in response to actions taken or proposed by Investor, its Affiliates or
Associates with respect to the Company, (D) any transaction proposed by, or
with, Investor, its Affiliates or Associates or (E) any other matter in which
the interests of Investor may be adverse to those of the Company or any of its
Affiliates.


2

--------------------------------------------------------------------------------



2.
Standstill Provisions.

 
(a)            The standstill period (the “Standstill Period”) begins on the
date of this Agreement and shall extend until fifteen (15) days prior to the
deadline for the submission of stockholder nominations for directors for the
2021 Annual Meeting pursuant to the Amended and Restated Bylaws of the Company
(as may be amended from time to time, the “Bylaws”); provided that, if the Board
shall offer to nominate the New Investor Director for election to the Board at
the 2021 Annual Meeting and the New Investor Director agrees to stand for
election to the Board at the 2021 Annual Meeting, then the Standstill Period
shall be automatically extended for such period as the New Investor Director
shall remain on the Board. Investor agrees that, during the Standstill Period,
neither Investor nor any of its Affiliates or Associates nor any of their
respective principals, directors, general partners, officers, employees and
agents and representatives acting on their behalf will, and Investor will cause
each of its Affiliates and Associates and their respective principals,
directors, general partners, officers, employees and agents and representatives
acting on their behalf not to, directly or indirectly, in any manner, alone or
in concert with others:
 
(i) acquire, offer, seek or agree to acquire, by purchase or otherwise, or
direct others in the acquisition of, any securities issued by the Company or
securities convertible into or exchangeable for the Company Common Stock (or any
rights decoupled from the underlying securities) or assets of the Company, or
rights or options to acquire any securities issued by the Company or securities
convertible into or exchangeable for the Company Common Stock (or rights
decoupled from the underlying securities) or assets of the Company, or engage in
any swap or hedging transactions or other derivative agreements of any nature
with respect to securities issued by the Company or securities convertible into
or exchangeable for the Company Common Stock (or rights decoupled from the
underlying securities) that are settled by delivery of the Company Common Stock
or assets of the Company, in the case of each of the foregoing, only if such
action would result in Investor, together with its Affiliates and Associates,
having an aggregate beneficial ownership (as determined under Rule 13d-3
promulgated under the Exchange Act but treating all shares underlying options or
synthetic derivatives as outstanding whether or not then exercisable) of greater
than twelve and one-half percent (12.5%) of the then-outstanding Company Common
Stock immediately following the consummation of such transaction; provided that
nothing herein will require Company Common Stock to be sold to the extent that
Investor exceeds the ownership limit under this clause 2(a)(i) as the result of
a share repurchase or similar Company action that reduces the number of
outstanding shares of the Company Common Stock;


(ii) engage in any short sale, purchase of any derivative security, including
any purchase, sale or grant of any option, warrant, convertible security, stock
appreciation right, or other similar right (including any put or call option or
“swap” transaction with respect to any security (other than a broad-based market
basket or index)) or enter into any derivative or other agreement, arrangement
or understanding that hedges or transfers, in whole or in part, any securities
that includes, relates to or derives any significant part of its value from a
change in the market price or value of any securities of the Company;


(iii) initiate, effect or participate in any way in, or seek to offer or propose
to effect, cause or participate in any way in, any tender or exchange offer,
merger, consolidation, acquisition, sale of all or substantially all assets or
sale, spinoff, splitoff or other similar separation of one or more business
units, scheme of arrangement, plan of arrangement, business combination
transaction, extraordinary dividend, significant stock repurchase,
recapitalization, restructuring, reorganization, liquidation, dissolution or
issuance of the Company’s equity or equity equivalent securities (including in a
PIPE, convertible note, convertible preferred security or similar structure) or
other extraordinary transaction involving the Company or any of its subsidiaries
or joint ventures or any of their respective securities or a material amount of
any of their respective assets or businesses (each, an “Extraordinary
Transaction”) or make, directly or indirectly, any private proposal, either
alone or in concert with others, to the Company or the Board that would
reasonably be expected to require the Company or Investor to make public
disclosure (of any kind) regarding an Extraordinary Transaction; provided that
this clause 2(a)(iii) shall not restrict: (A) the tender (or failure to tender)
by Investor or any of its Affiliates of any securities of the Company into any
tender or exchange offer by a Third Party (as hereinafter defined); (B) the vote
for or against any Extraordinary Transaction by Investor or any of its
Affiliates of any securities of the Company; or (C) the receipt of any
consideration by Investor or any of its Affiliates on the same basis as other
stockholders of the Company in connection with any Extraordinary Transaction;


3

--------------------------------------------------------------------------------



(iv) make or be the proponent of any stockholder proposal (pursuant to Rule
14a-8 under the Exchange Act or otherwise) or seek any form of proxy with
respect to the removal, election or appointment of any person to, or
representation of any person on, the Board, or becoming a participant with a
Third Party in any solicitation of any such proxies (including a “withhold” or
similar campaign) or making statements regarding how Investor intends to vote,
or the reasons therefor with respect to a proposal being voted on by
stockholders, or instructing or recommending to other stockholders how to vote
with respect to a proposal being voted on by stockholders or otherwise
communicate pursuant to Rule 14a-1(1)(2)(iv) under the Exchange Act;


(v) form, join, act in concert with, or in any way participate in any
partnership, limited partnership, syndicate or other group (including without
limitation, a “group” as defined under Section 13(d) of the Exchange Act) with
respect to any securities of the Company (other than a “group” that includes all
or some of the persons identified on Exhibit A attached hereto, but does not
include any other entities or persons not identified on Exhibit A as of the date
hereof (any such person, a “Third Party”)); provided, however, that nothing
herein shall limit the ability of an Affiliate of Investor to join the “group”
following the execution of this Agreement, so long as any such Affiliate agrees
to be bound by the terms and conditions of this Agreement;


(vi) agree, attempt, seek or propose to deposit any securities of the Company in
any voting trust or similar arrangement, or subject any securities of the
Company to any arrangement or agreement with respect to the voting thereof,
other than granting proxies in solicitations approved by the Board and other
than any such voting trust, arrangement or agreement solely among Investor,
Affiliates or Associates of Investor and otherwise in accordance with this
Agreement; provided that any such Affiliate or Associate agrees to be bound by
the terms and conditions of this Agreement;


(vii) (A) seek, alone or in concert with others, or submit, or knowingly
encourage any person or entity to seek or submit, nominations in furtherance of
a “contested solicitation” for the election or removal of the Company’s
directors, except as specifically contemplated in Section 1 hereof, (B) request
that, or knowingly encourage any person to request that, the Company call any
meeting of stockholders, (C) conduct, or knowingly encourage, advise or
influence any person or knowingly assist any person in so encouraging, advising
or influencing any person with respect to conducting any type of referendum,
binding or non-binding (other than such encouragement, advice or influence that
is consistent with the Company’s management’s recommendation in connection with
such matter or otherwise specifically permitted under this Agreement), or (D)
present, or knowingly encourage any person to present, any matter at any meeting
of stockholders of the Company;


4

--------------------------------------------------------------------------------



(viii) alone or in concert with others, make any public disclosure,
communication, announcement or statement regarding any intent, purpose, plan,
proposal or request with respect to (A) controlling, changing or influencing the
Board, the Company, its management, policies or affairs, any of its securities
or assets or any of its businesses or strategy that, in each case, would be
inconsistent with the provisions of this Agreement, including, without
limitation, any public disclosure, communication, announcement or statement
regarding any intent, purpose, plan, proposal or request relating to any change
in the number of directors or the filling of any vacancies on the Board, (B) any
material change in the capitalization, stock repurchase programs and practices,
capital allocation programs and practices or dividend policy of the Company, (C)
any other material change with respect to the Board, the Company, its
management, policies or affairs or any of its securities, assets, business,
corporate or governance structure (including with respect to an Extraordinary
Transaction), or this Agreement, that is inconsistent with the provisions of
this Agreement, including any intent, purpose, plan or proposal that is
conditioned on, or would require waiver, amendment, nullification or
invalidation of, any term of this Agreement (including the provisions of this
Section 2) or take any action that could require the Company to make any public
disclosure relating to any such intent, purpose, plan, proposal or condition,
(D) any waiver, amendment or modification to the Company’s Amended and Restated
Certificate of Incorporation or the Bylaws, or to other actions by the Company
that may impede the acquisition of control of the Company by any person, (E)
causing a class of securities of the Company to be delisted from, or to cease to
be authorized to be quoted on, any securities exchange or (F) causing a class of
equity securities of the Company to become eligible for termination of
registration pursuant to Section 12(g)(4) of the Exchange Act;


(ix) make any request for a stockholder list of materials or other books and
records of the Company under Section 220 of the Delaware General Corporation Law
(the “DGCL”) or other statutory or regulatory provisions providing for
stockholder access to books and records;


(x) commence, institute, solicit, encourage, support, assist or join, as a
party, any litigation, arbitration or other proceeding against or involving the
Company or any of its current or former directors or officers (including
derivative actions) in order to effect or take any of the actions expressly
prohibited by this Section 2, including any action challenging the validity or
enforceability of this Section 2 or this Agreement; provided, however, that for
the avoidance of doubt the foregoing shall not prevent Investor, its Affiliates
or Associates from (A) bringing litigation to enforce the provisions of this
Agreement, (B) making counterclaims with respect to any proceeding initiated by,
or on behalf of, the Company against Investor, its Affiliates or Associates, (C)
bringing bona fide commercial disputes that do not relate to the subject matter
of this Agreement or (D) exercising statutory appraisal, dissenters or similar
rights under the DGCL;


(xi) enter into any negotiations, arrangements, discussions, agreements or
understandings with (whether written or oral), or advise, facilitate, finance
(through equity, debt or otherwise), assist, solicit, encourage or seek to
persuade, any Third Party to take or cause any action or make any statements
inconsistent with any of the foregoing, or make any investment in or enter into
any arrangement with any other person that engages, or offers or proposes to
engage, in any of the foregoing, or otherwise take or cause any action or make
any statements inconsistent with any of the foregoing; or


5

--------------------------------------------------------------------------------



(xii) disclose any intention, plan or arrangement inconsistent with any
provision of this Section 2.
 
(b)            Subject to complying with its obligations under Sections 2(a) and
12 hereof, Investor may engage in any private discussions with the Company’s
senior management or any member of the Board so long as such private
communications would not be reasonably determined to trigger public disclosure
obligations for any such party.
 
 
(c)            Nothing in this Section 2 shall be deemed to limit the exercise
in good faith by the New Investor Director of his fiduciary duties solely in his
capacity as a director of the Company and in a manner consistent with his and
Investor’s obligations under this Agreement.
 
3.
Representations and Warranties of the Company.

 
The Company represents and warrants to Investor that (i) the Company has the
corporate power and authority to execute this Agreement and to bind the Company
thereto, (ii) this Agreement has been duly and validly authorized, executed and
delivered by the Company, constitutes a valid and binding obligation and
agreement of the Company, and is enforceable against the Company in accordance
with its terms, except as enforcement thereof may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium, fraudulent conveyance or
similar laws generally affecting the rights of creditors and subject to general
equity principles and (iii) the execution, delivery and performance of this
Agreement by the Company does not and will not (A) violate or conflict with any
law, rule, regulation, order, judgment or decree applicable to the Company or
(B) result in any breach or violation of or constitute a default (or an event
which with notice or lapse of time or both could constitute such a breach,
violation or default) under or pursuant to, or result in the loss of a material
benefit under, or give any right of termination, amendment, acceleration or
cancellation of, any organizational document, agreement, contract, commitment,
understanding or arrangement to which the Company is a party or by which it is
bound.
 
4.
Representations and Warranties of Investor.



Investor represents and warrants to the Company that (i) each of the authorized
signatories of Investor set forth on the signature page hereto has the power and
authority to execute this Agreement and any other documents or agreements to be
entered into in connection with this Agreement and to bind Investor thereto;
(ii) this Agreement has been duly authorized, executed and delivered by
Investor, and is a valid and binding obligation of Investor, enforceable against
Investor in accordance with its terms, except as enforcement thereof may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium,
fraudulent conveyance or similar laws generally affecting the rights of
creditors and subject to general equity principles; (iii) the execution of this
Agreement, the consummation of any of the transactions contemplated hereby, and
the fulfillment of the terms hereof, in each case in accordance with the terms
hereof, will not conflict with, or result in a breach or violation of the
organizational documents of Investor as currently in effect; (iv) the execution,
delivery and performance of this Agreement by Investor does not and will not (A)
violate or conflict with any law, rule, regulation, order, judgment or decree
applicable to Investor or (B) result in any breach or violation of or constitute
a default (or an event which with notice or lapse of time or both could
constitute such a breach, violation or default) under or pursuant to, or result
in the loss of a material benefit under, or give any right of termination,
amendment, acceleration or cancellation of, any organizational document,
agreement, contract, commitment, understanding or arrangement to which Investor
is a party or by which it is bound; (v) as of the date hereof, Investor is
deemed to beneficially own (as determined under Rule 13d-3 promulgated under the
Exchange Act), in the aggregate, 1,459,423 shares of the Company Common Stock;
(vi) as of the date hereof, Investor does not currently have, and does not
currently have any right to acquire, any interest in any other securities of the
Company or any rights, options or other securities convertible into or
exercisable or exchangeable (whether or not convertible, exercisable or
exchangeable immediately or only after the passage of time or the occurrence of
a specified event) for such securities or any obligations measured by the price
or value of any securities of the Company or any of its Affiliates, including
any swaps or hedging transactions or other derivative arrangements designed to
produce economic benefits and risks that correspond to the ownership of Company
Common Stock, whether or not any of the foregoing would give rise to beneficial
ownership (as determined under Rule 13d-3 promulgated under the Exchange Act),
and whether or not to be settled by delivery of Company Common Stock, payment of
cash or by other consideration, and without regard to any short position under
any such contract or arrangement; (vii) Investor will not, directly or
indirectly, compensate or agree to compensate the New Investor Director for his
service as a director of the Company with any cash, securities (including any
rights or options convertible into or exercisable for or exchangeable into
securities or any profit sharing agreement or arrangement), or other form of
compensation, directly or indirectly, related to the Company or its securities;
(viii) no person other than Investor has any rights with respect to its shares
of the Company Common Stock; and (ix) none of Investor or its Affiliates has
formed, or has any present intent to form, a group (within the meaning of
Section 13(d) under the Exchange Act) with any Third Party in relation to the
Company or the Company Common Stock.


6

--------------------------------------------------------------------------------



5.
Termination.

 
This Agreement shall remain in full force and effect until the earliest of:
 

(a)            the expiration of the Standstill Period;
 

(b)            delivery of written notice by the Company to Investor of a
material breach of this Agreement by Investor; or
 

(c)            such other date established by mutual written agreement of the
Parties.
 
6.
Specific Performance.

 
Each of Investor, on the one hand, and the Company, on the other hand,
acknowledges and agrees that irreparable injury to the other Party would occur
in the event any of the provisions of this Agreement were not performed in
accordance with their specific terms or were otherwise breached and that such
injury would not be adequately compensable by the remedies available at law
(including the payment of money damages). It is accordingly agreed that
Investor, on the one hand, and the Company, on the other hand (the “Moving
Party”), shall each be entitled to specific enforcement of, and injunctive
relief to prevent any violation of, the terms hereof (without the requirement of
posting a bond), and the other Party will not take action, directly or
indirectly, in opposition to the Moving Party seeking such relief on the grounds
that any other remedy or relief is available at law or in equity. This Section 6
is not the exclusive remedy for any violation of this Agreement.
 
7.
Expenses.

 
The Company agrees to reimburse Investor for its reasonable, documented
out-of-pocket fees and expenses (including legal expenses) incurred in
connection with the negotiation and execution of this Agreement; provided that
such reimbursement shall not exceed thirty-five thousand dollars ($35,000) in
the aggregate.
 
8.
Severability.

 
If any term, provision, covenant or restriction of this Agreement is held by a
court of competent jurisdiction to be invalid, void or unenforceable, the
remainder of the terms, provisions, covenants and restrictions of this Agreement
shall remain in full force and effect and shall in no way be affected, impaired
or invalidated. It is hereby stipulated and declared to be the intention of the
Parties that the Parties would have executed the remaining terms, provisions,
covenants and restrictions without including any of such which may be hereafter
declared invalid, void or unenforceable. In addition, the Parties agree to use
their commercially reasonable best efforts to agree upon and substitute a valid
and enforceable term, provision, covenant or restriction for any of such that is
held invalid, void or enforceable by a court of competent jurisdiction.


7

--------------------------------------------------------------------------------

 
9.
Notices.

 
Any notices, consents, determinations, waivers or other communications required
or permitted to be given under the terms of this Agreement must be in writing
and will be deemed to have been delivered: (i) upon receipt, when delivered
personally; (ii) upon receipt, when sent by facsimile (provided confirmation of
transmission is mechanically or electronically generated and kept on file by the
sending Party); (iii) upon confirmation of receipt, when sent by email (provided
such confirmation is not automatically generated); or (iv) one (1) business day
after deposit with a nationally recognized overnight delivery service, in each
case properly addressed to the Party to receive the same. The addresses and
facsimile numbers for such communications shall be:
 
If to the Company:
Build-A-Bear Workshop, Inc.                  

  1954 Innerbelt Business Center Drive
  St. Louis, MO 63114
  Attention:
Eric Fencl
    General Counsel and Secretary
  Telephone:
314-423-8000, Ext. 5458
  Facsimile: 314-593-3220
  Email:
EricF@buildabear.com
           
With a copy (which shall not constitute notice) to:
Skadden, Arps, Slate, Meagher & Flom LLP
  4 Times Square
  New York, NY 10036
 
Attention:
Richard J. Grossman
  Telephone:
(212) 735-2116
  Facsimile:
(917) 777-2116
  Email:
Richard.Grossman@skadden.com
           
If to Investor:
Kanen Wealth Management, LLC
 
5850 Coral Ridge Drive, Suite 309
  Coral Springs, FL 33076
 
Attention:
David L. Kanen
  Telephone:
(631) 863-3100
  Facsimile:
(631) 863-3103
  Email:              
dkanen@kanenadvisory.com
           
With a copy (which shall not constitute notice) to:
Olshan Frome Wolosky LLP
 
1325 Avenue of the Americas
  New York, NY 10019
 
Attention:

Andrew M. Freedman, Esq.
  Telephone:
(212) 451-2300
  Facsimile:
(212) 451-2222
  Email:
afreedman@olshanlaw.com






8

--------------------------------------------------------------------------------



              10.
Applicable Law.

 

This Agreement shall be governed by and construed and enforced in accordance
with the laws of the State of Delaware without reference to the conflict of laws
principles thereof. Each of the Parties irrevocably agrees that any legal action
or proceeding with respect to this Agreement and the rights and obligations
arising hereunder, or for recognition and enforcement of any judgment in respect
of this Agreement and the rights and obligations arising hereunder brought by
the other Party or its successors or assigns, shall be brought and determined
exclusively in the federal or state courts located in Wilmington, Delaware. Each
of the Parties hereby irrevocably submits with regard to any such action or
proceeding for itself and in respect of its property, generally and
unconditionally, to the personal jurisdiction of the aforesaid courts and agrees
that it will not bring any action relating to this Agreement in any court other
than the aforesaid courts. Each of the Parties further agrees that service of
any process, summons, notice or document by registered mail to the respective
addresses set forth in Section 9 hereof shall be effective service of process
for any action relating to this Agreement brought against any such Party in any
such court. Each of the Parties hereby irrevocably waives, and agrees not to
assert in any action or proceeding with respect to this Agreement, (i) any claim
that it is not personally subject to the jurisdiction of the above-named courts
for any reason, (ii) any claim that it or its property is exempt or immune from
jurisdiction of any such court or from any legal process commenced in such
courts (whether through service of notice, attachment prior to judgment,
attachment in aid of execution of judgment, execution of judgment or otherwise)
and (iii) to the fullest extent permitted by applicable legal requirements, any
claim that (A) the suit, action or proceeding in such court is brought in an
inconvenient forum, (B) the venue of such suit, action or proceeding is improper
or (C) this Agreement, or the subject matter hereof, may not be enforced in or
by such courts. EACH OF THE PARTIES WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY CLAIM BASED UPON, ARISING OUT OF OR IN CONNECTION WITH,
THIS AGREEMENT.
 
11.
Counterparts.

 
This Agreement may be executed in two or more counterparts, each of which shall
be considered one and the same agreement and shall become effective when
counterparts have been signed by each of the Parties and delivered to the other
Party (including by means of electronic delivery or facsimile). For the
avoidance of doubt, neither Party shall be bound by any contractual obligation
to the other Party (including by means of any oral agreement) until all
counterparts to this Agreement have been duly executed by each of the Parties
and delivered to the other Party (including by means of electronic delivery).
 
12.
Mutual Non-Disparagement.

 
Subject to applicable law, each of the Parties covenants and agrees that, during
the Standstill Period or if earlier, until such time as the other Party or any
of its agents, subsidiaries, Affiliates, successors, assigns, officers, key
employees or directors shall have breached this Section 12, neither Party nor
any of its respective agents, subsidiaries, Affiliates, successors, assigns,
principals, partners, members, general partners, officers, key employees or
directors (collectively, “Representatives”), shall in any way, directly or
indirectly, in any capacity or manner, whether written or oral, electronically
or otherwise (including, without limitation, in a television, radio, internet,
social media, newspaper or magazine interview, or otherwise through the press,
media, analysts or other persons or in any document or report filed with the
SEC), publicly criticize, attempt to discredit, disparage, call into disrepute,
make ad hominem attacks on or otherwise defame or slander or make, express,
transmit, speak, write, verbalize or otherwise communicate in any way (or cause,
further, assist, solicit, encourage, support or participate in any of the
foregoing), any remark, comment, message, information, declaration,
communication or any other public statement of any kind, whether verbal, in
writing, electronically transferred or otherwise, that might reasonably be
construed to be derogatory or critical of, or negative toward, the other Party
or such other Party’s Representatives (including any current officer or director
of a Party or a Parties’ subsidiaries who no longer serves in such capacity
following the execution of this Agreement), employees, stockholders (solely in
their capacity as stockholders of the applicable Party), agents, attorneys or
representatives, or any of their practices, procedures, businesses, business
operations, products or services, in any manner that would reasonably be
expected to damage the business, or reputation of the other Party or of its
Representatives (including former officers and directors), directors (or former
directors), employees, stockholders (solely in their capacity as stockholders of
the applicable Party), agents or attorneys, or that reveals, discloses,
incorporates, is based upon, discusses, includes or otherwise involves any
confidential or proprietary information of either Party or its subsidiaries or
Affiliates, or to malign, harm, disparage, defame or damage the reputation or
good name of either Party or its subsidiaries or Affiliates, or is derogatory,
detrimental, or injurious to the goodwill, reputation or business standing of,
either Party, its Affiliates, its subsidiaries and its or their business. In
addition to the other remedies available in connection with any breach of this
Agreement, nothing shall prevent either Party or its Representatives from
responding without restriction to the other Party’s breach of this Section 12.
This Section 12 shall not limit the power of any director of the Company to act
in good faith in accordance with his or her fiduciary duties solely in his or
her capacity as a director of the Company and, in the case of the New Investor
Director, in a manner consistent with his obligations under this Agreement.


9

--------------------------------------------------------------------------------

 
13.
Public Announcements.

 
Promptly following the execution of this Agreement, the Company and Investor
shall announce this Agreement by means of a joint press release, in
substantially the form attached hereto as Exhibit B (the “Press Release”). Prior
to the issuance of the Press Release and subject to the terms of this Agreement,
neither Party shall issue any press release or public announcement regarding
this Agreement or the matters contemplated hereby, except as required by law or
the rules of any stock exchange or with prior written consent of the other
Party. During the Standstill Period, neither the Company nor Investor shall make
or cause to be made any public announcement or statement with respect to the
subject of this Agreement that is inconsistent with or contrary to the
statements made in the Press Release, except as required by law or the rules of
any stock exchange or with the prior written consent of the other Party. The
Company acknowledges that Investor may file this Agreement (i) as an exhibit to
its Schedule 13D/A and (ii) pursuant to any securities and/or exchange rules and
regulations that are applicable to Investor. The Company shall be given a
reasonable opportunity to review and comment on any Schedule 13D/A filing made
by Investor with respect to this Agreement prior to the filing with the SEC, and
Investor shall give reasonable consideration in good faith to any reasonable
comments of the Company. Investor acknowledges and agrees that the Company may
file this Agreement and file or furnish the Press Release with the SEC as
exhibits to a Current Report on Form 8-K and other filings with the SEC.
Investor shall be given a reasonable opportunity to review and comment on the
Form 8-K made by the Company with respect to this Agreement prior to the filing
with the SEC, and the Company shall give reasonable consideration in good faith
to any reasonable comments of Investor.


10

--------------------------------------------------------------------------------

 
14.
Entire Agreement; Amendment and Waiver; Successors and Assigns.

 
This Agreement (including its exhibits) contains the entire understanding of the
Parties with respect to its subject matter. There are no restrictions,
agreements, promises, representations, warranties, covenants or undertakings
between the Parties other than those expressly set forth herein. No
modifications of this Agreement can be made except in writing signed by an
authorized representative of each of the Parties. No failure on the part of any
Party to exercise, and no delay in exercising, any right, power or remedy
hereunder shall operate as a waiver thereof, nor shall any single or partial
exercise of such right, power or remedy by such Party preclude any other or
further exercise thereof or the exercise of any other right, power or remedy.
All remedies hereunder are cumulative and are not exclusive of any other
remedies provided by law. The terms and conditions of this Agreement shall be
binding upon, inure to the benefit of, and be enforceable by the Parties and
their respective successors, heirs, executors, legal representatives, and
permitted assigns. No Party shall assign this Agreement or any rights or
obligations hereunder without, with respect to Investor, the prior written
consent of the Company, and with respect to the Company, the prior written
consent of Investor. This Agreement is solely for the benefit of the Parties and
is not enforceable by any other persons or entities.


[The remainder of this page intentionally left blank]
 
11

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by the
duly authorized signatories of the Parties as of the date hereof.
 
 

BUILD-A-BEAR WORKSHOP, INC.
              By:
 /s/ Sharon Price John
  Name:
Sharon Price John
  Title:
President and Chief Executive Officer
                    KANEN WEALTH MANAGEMENT, LLC
              By:
/s/ David L. Kanen   Name:
David L. Kanen
  Title:
Managing Member
                    PHILOTIMO FUND, LP
        By:
Kanen Wealth Management, LLC, its general partner
              By:
/s/ David L. Kanen   Name:
David L. Kanen
  Title:
Managing Member
              /s/ David L. Kanen
  David L. Kanen
 


 
[Signature Page to Cooperation Agreement]



--------------------------------------------------------------------------------

                                                                 

EXHIBIT A


KANEN WEALTH MANAGEMENT, LLC


PHILOTIMO FUND, LP


David L. Kanen



--------------------------------------------------------------------------------



EXHIBIT B


[FORM OF PRESS RELEASE]
